EX-99.e.2 First Amended and Restated Schedule A to the Amended and Restated Distribution Agreement by and between Scout Funds and UMB Distribution Services, LLC Dated [], 2011 Name of FundsOriginal Effective DateAnnual Renewal Deadline Scout Stock FundMay 19, 2001March 31 Scout Mid Cap FundOct. 31, 2006March 31 Scout Small Cap FundMay 19, 2001March 31 Scout International FundMay 19, 2001March 31 Scout International Discovery FundDec. 31, 2007March 31 Scout Core Bond FundMay 19, 2001March 31 Scout TrendStar Small Cap FundJuly 1, 2009 March 31 Scout Core Plus Bond Fund[], 2011 March 31, 2012 (InitialTerm) The undersigned, intending to be legally bound, hereby execute this First Amended and Restated Schedule A to the Amended and Restated Distribution Agreement dated April 1, 2010, and executed by and between Scout Funds and UMB Distribution Services, LLC (formerly known as Sunstone Distribution Services, LLC), to be effective as of the [] day of [], 2011. UMB DISTRIBUTION SERVICES, LLCSCOUT FUNDS By: By: Name and Title: Robert J. Tuszynski, PresidentName and Title: Andrew J. Iseman, President
